10 So.3d 234 (2009)
In re Shiela J. LINSCOMB.
No. 2009-B-1160.
Supreme Court of Louisiana.
June 3, 2009.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Shiela L. Linscomb, and the Office of Disciplinary Counsel,
IT IS ORDERED that Shiela L. Linscomb, Louisiana Bar Roll number 22107, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Jeannette T. Knoll
Justice, Supreme Court of Louisiana